Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 3, 7-9, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson.
	Thompson discloses a floor sink having a body with a second end or first wall and axially extending walls forming a cavity (14) for receiving a pipe (42) and having a rectangular flange (12) for resting on a surface (20), as claimed. With respect to claims 7-9, 17, 18 and 20, Thompson discloses a ledge (24) for supporting a grate (18) and a filter (16).
3.	Claim 2 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Izzi.
Claim 2 differs from Thompson in recitation of the flange being annular. It is submitted that this would have been an obvious matter of design failing to patentably distinguish over Thompson. A similar drain with an annular ledge is shown by Izzi.
4.	Claims 5, 6, 10-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Graffis.
 	Claims 5, 10 and their dependent claims differ from Thompson in reciting the flange having radially and axially extending walls. Such a flange is known, as exemplified by Griffis. See figure 4, radially extending walls 28, 32, axially extending wall 30. It would therefore have been obvious for one skilled in the art to construct the flange of Thompson with such a structure, to strengthen the structure (see column 3, lines 48-54 of Griffis).
5.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Robillard, Priester or Applicant’s cited Zurn Z1900 Sump Depth and Common Components references.
	Claim 19 differs from Thompson in recitation of a strainer between the first strainer and the outlet. It is known to position a lower strainer at the bottom of a floor sink below the upper strainer, as exemplified by Robillard, Priester and the Zurn Z1900 references. It would therefore have been obvious for one skilled in the art to add a lower strainer in the floor sing of Thompson, for a final filtering before discharge.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4, the structure of the flange to have an inner surface to enable the flange to have ribs extending between it and the body is unclear. Dependency on claim 5 is suggested for clarity.
8.	Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The addition of ribs between a wall of the flange and the drain body is not taught or suggested by Graffis.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778